Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed February 4, 2021 is acknowledged. Claims 1-8 are deleted. Claims 9-24 are added. Now, Claims 9-24 are pending.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 9, 11, 13, 15, 17-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 1 (last two lines), “the compound (E) is mixed into the composition a), b), or c) uniformly with compound (D)” causes confusion because it is not clear whether all ingredients including compounds (D) and (E) are mixed in one-pot or 
	 Claims 21 and 22 recite the limitation "the A composition" and "the B composition". There are insufficient antecedent bases for these limitations in the claims.  

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 9, 11, 19 and 23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CN227 (CN 106 398 227) as evidenced by Kourtakis (US 2006 0073966).
	CN227 discloses an addition-crosslinking silicone coating composition comprising A) an alkenyl functional organopolysiloxane, B) an alkenyl functional MQ resin, C) a SiH functional organopolysiloxane, D) an effective amount of a hydrosilylation catalyst, E) an effective amount of an inhibitor. ([0028] and [0036]-[0045]) Suitable inhibitors include N,N,N’,N’-tetramethylethylene diamine (TMEDA) and bis(2-methoxyethyl) maleate (corresponding to Applicant’s bidendate chelate ligands). ([0022]) Suitable hydrosilylation catalysts include chloroplatinic acid. ([0021]) The platinum in the chloroplatinic acid has an oxidation state of IV as taught by Kourtakis at [0020]. CN227 is silent on the order the compound E) is incorporated into the composition. However, the instant claims are Product-by-Process claims. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being obvious over CN227 as evidenced by Kourtakis.
	CN227 discloses an addition-crosslinking silicone composition, supra, which is incorporated herein by reference. CN227 is silent on the molar ratio of the TMEDA inhibitor to the chloroplatinic acid catalyst. However, the amount of the inhibitor would affect the shelf-life of the composition. ([0049]) In other words, the foregoing molar ratio is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the TMEDA in whatever amount with respect to the chloroplatinic acid catalyst through routine experimentation in order to afford a composition with a desired shelf-life. Especially, Applicant does not show the criticality of such a molar ratio. 

9.	Claim 21 is rejected under 35 U.S.C. 103 as being obvious over CN227 as evidenced by Kourtakis and further in view of Mueller (US 2008 0006179).
	CN227 discloses an addition-crosslinking silicone composition, supra, which is incorporated herein by reference. CN227 is silent on a two-component composition. However, one of ordinary skill in the art would appreciate that a two-component composition would have a longer shelf life as compared to the corresponding one-component composition. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to prepare CN227’s composition in a two-component form with expected success. To this end, Mueller teaches a two-component composition contains all the constituents in any desired combination, generally with the proviso that one component does not simultaneously contain siloxanes having aliphatic multiple bonding, siloxanes having Si-bound hydrogen and a catalyst. ([0013]) Therefore, the prior art would render the presently claimed method obvious.

10.	Claims 13, 18 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
11.	Claims 10, 12, 14, 16, 20 and 24 are allowed.
	CN277 does not teach or fairly suggest the removal of the inhibitor at the end of the preparation of the composition.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
September 6, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765